The Vice-Chancellor :
The testimony is insufficient as to lion-cohabitation. Summers, the witness, testifies but negatively and not to his knowledge. The contrary may exist. He says, both parties reside in the city of New York. If this be so, why has not the complainant produced the per*567sons with whom she has resided since her alleged separation, in order to show how or in what manner she has lived'? And if she be a chaste and virtuous woman herself, how does it happen that she is known to the two prostitutes who have been examined as witnesses. This part of the case requires explanation.
Besides—as to the fact of adultery: it rests solely on the testimony of two women whose characters, from their own showing, disentitle them to any credit. Such testimony may do when corroborated by facts or circumstances from other witnesses ; but standing alone, as in this instance, a decree should not be made upon it.
The cause may go back to the master for further proof.